Name: Commission Regulation (EEC) No 1437/87 of 25 May 1987 suspending advance fixing of export refunds for cereals
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 136/42 26. 5 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1437/87 of 25 May 1987 suspending advance fixing of export refunds for cereals Whereas the application of the provisions concerning the advance fixing of the refund on cereals should accordingly be suspended until a normal situation is restored, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arrangements rela ­ ting to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such difficulties are in danger of arising ; Whereas the uncertainty over prices for the new marketing year is likely to encourage advance fixing of the refund in respect of quantities considerably larger than those to be expected in normal circumstances ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for the products referred to in Article 1 (d) of Regulation (EEC) No 2727/75 and for products exported in the form of goods covered by Annex B of Regulation (EEC) No 2727/75 is hereby suspended from 26 to 28 May 1987 inclusive . Article 2 This Regulation shall enter into force on 26 May 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 139 , 24 . 5 . 1986, p . 29 .